DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-4, 8, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (US 5431333 A).
Regarding claim 1, Lorenz teaches a closable box and the blank for making comprising a base panel (12); an opposed pair of end panels (106/108) extending upward from the base panel at opposite ends of the base panel; a front panel (16) extending upward from the base panel and extending from a first one of the end panels to a second one of the end panels; and a back panel (14) extending upward from the base panel and extending from the first one of the end panels to the second one of the end panels, wherein the end panels taper so top edges of the front and back panels are either longer or shorter than bottom edges of the front and back panels (see Fig. 1), wherein each end panel includes a plurality of overlapping end flaps (42/18/38/74/84/76/78/86/72/40/20/44), wherein the plurality of overlapping end flaps, when the container is in the form of a blank, have a gap between at least one pair of adjacent overlapping end flaps (Examiner notes that a gap exists between 38/74 and 40/72; see Fig. 1), wherein the end panels are adhered to one another (Col 4 lines 41-56), wherein at least some of the end flaps of each of the end panels are connected to a respective one of the base panel and each of the front and back panels at respective fold lines.
	Regarding claim 3, Lorenz teaches a box wherein the front and back panels taper so the top edges of the front and back panels are farther apart than are the bottom edges of the front and back panels (see Fig. 1).
	Regarding claims 4 and 16, Lorenz teaches a box further comprising a top panel (150) foldably connected to one of the front or back panels, the top panel being opposed to the base panel, wherein the top panel, base panel, end panels, front panel, and back panel form a wrap container (see Fig. 2). 
	Regarding claim 8, Lorenz teaches a box wherein each end panel includes a respective front end flap (42/44) foldably connected directly to the front panel; a respective back end flap (38/40) foldably connected directly to the back panel; and a respective base end flap (18/20) foldably connected directly to the base panel so the front panel, back panel, and end panels form four sides around an interior space. 
	Regarding claims 14-15 and 20, Lorenz teaches a box and the blank for making comprising a base panel (12); a front panel (16) foldably connected to the base panel; a back panel (14) foldably connected to the base panel opposite the front panel; a bottom end flap (106/108) foldably connected to the base panel along a bottom fold line; a first minor end flap (42) foldably connected to the front panel along a first oblique fold line (34; see Fig. 1) that is oblique relative to the bottom fold line; and a second minor end flap (38) foldably connected to the back panel along a second oblique fold line (30) that is oblique relative to the bottom fold line, wherein the first and second oblique fold lines are defined on lines that converge to a point on the base panel spaced inward from the bottom fold line, and wherein the bottom end flap and the first and second minor end flaps are configured to form an end panel that is tapered relative to the base panel, and wherein top edges of the front and back panels are either longer or shorter than bottom edges of the front and back panels (see Figures 1-2). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Rossi (US 3828926 A).
Regarding claims 2 and 13, Lorenz discloses the claimed invention except for an inner tapered product held within.  Rossi teaches a multi-unit package with side and end walls that taper outward further comprising product (C) having a tapered form factor (see Figures 5-8), wherein the product is contained within an interior space defined by the base panel, the front panel, the back panel, and the end panels, wherein the end panels are flush against the product.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to use Lorenz’s food tray to hold a contoured snack package within as a known substitution of materials in the art of food trays.  Examiner notes that a tapered product such as a yogurt package could fit flush against one of Lorenz’s tapered walls.
Response to Arguments
9.	Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.  Applicant argues that Lorenz fails to teach a blank with at least one pair of overlapping end flaps that have a gap therebetween.
	- Examiner notes that a gap exists between 38/74 and 40/72 as shown in Fig. 1.
Applicant also contends that Lorenz fails to teach a blank “wherein the first and second oblique fold lines are defined on lines that converge to a point on the base panel spaced inward from the bottom fold line.
-Examiner notes that this feature is depicted in Applicant’s Drawings by imaginary lines intersecting at 148 (see Figure 3 of instant invention) traced back from oblique folds 140 and 144.  Lorenz’s oblique folds 30 and 34 would similarly yield an intersection onto base panel 12 when imaginary lines are traced.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734